DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed March 15, 2021 has been fully considered and entered.
Applicant’s arguments, specifically regarding the unexpected discovering that applying energy to a bend-insensitive, single-mode optical fiber with a depressed index cladding layer without any air inclusions, prior to cleaving the optical fiber, advantageously eliminates hackle at the cleaved optical fiber end, see pages 7-8, filed March 15, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  Accordingly, the prior art rejections set forth in the previous Office action have been withdrawn in view of Applicant’s Amendments to independent claim 1 and the corresponding arguments.
Allowable Subject Matter
Claims 1-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or reasonably suggest the method for cleaving an optical fiber defined by claim 1, comprising: 
providing an optical fiber, wherein the optical fiber is a bend-insensitive, single-mode optical fiber having a depressed index cladding layer; 
applying energy to a section of the optical fiber between a first location of the optical fiber and a second location of the optical fiber; and 
mechanically cleaving the optical fiber between the first and second locations of the optical fiber to provide cleaved optical fiber ends, 
wherein the depressed index cladding layer does not include any air inclusions; and 
wherein hackle is eliminated at the cleaved optical fiber ends.
Claims 2-18 and 20-23 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874